Title: To George Washington from Brigadier General Charles Scott, 3 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 3d of Sept. 1778
          
          Capt. Levensworth returnd last Night but Was not able to procure any Intelligence
            Material, he Is again gon to meet another person whom he expects from Whitestone, Colo.
            Grayham also expects to meet a person from New York this Day. So soon as it can possably
            be had I will Transmit it to Your Excellency. Inclosd You’l Receive a York paper of
            Yesterdays date. I am Your Excellency’s Obt Servant
          
            Chs Scott
          
        